IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10813
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JACK BANNISTER PARKS, JR.,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:95-CR-37-Y
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jack Bannister Parks has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967),

and we have independently reviewed the brief and record and found

no nonfrivolous issue.   Accordingly, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.